Exhibit 10.21

NOTICE OF GRANT OF RESTRICTED STOCK AWARD

ZUMIEZ INC.

2014 EQUITY INCENTIVE PLAN

FOR GOOD AND VALUABLE CONSIDERATION, Zumiez Inc. (the “Company”) hereby grants
this Restricted Stock Award (the “Award”) of the number of shares of the
Company’s common stock, no par value per share, (the “Common Stock” or
“Restricted Stock”) set forth in this Notice of Grant of Restricted Stock Award
(the “Notice”) to the Grantee designated in this Notice, pursuant to the
provisions of the Company’s 2014 Equity Incentive Plan (the “Plan”) and subject
to certain restrictions as outlined below in this Notice and the additional
provisions set forth in the attached Terms and Conditions of Restricted Stock
Award (the “Terms”). Together, this Notice, the attached Terms and all Exhibits
hereto constitute the “Agreement.”

Grantee: [                            ]

Grant Date: [                    ]

Shares of Common Stock subject to Award: [                    ]

Vesting Schedule: Subject to the terms of the Plan and this Agreement, the
Restricted Stock shall become earned and vested evenly over [__] years, with a
[        ]% vesting annually at the anniversary date of the Grant Date, in the
event the Grantee does not have a Separation from Service prior to the
applicable vesting date(s).

No Restricted Stock shall become earned and vested following Grantee’s
Separation from Service, except as expressly provided in the Notice below, as
applicable, or as otherwise provided pursuant to the terms of the Plan.

Impact of Separation from Service on Vesting: See Exhibit A

Acceleration of Vesting on or following a Change in Control: Vesting upon Change
in Control, in accordance with Section 15.3.1 of the Plan

By signing below, the Grantee agrees that this Award is granted under and
governed by the terms and conditions of the Plan and this Agreement.

 

Grantee       Zumiez Inc.           By:           Title:     Date:         Date:
   



--------------------------------------------------------------------------------

EXHIBIT A

Impact of Separation from Service

If the Grantee has a Separation from Service before the vesting date specified
under “Vesting Schedule” in the Notice, then any unearned Restricted Stock shall
become immediately earned and vested or be canceled depending on the reason for
Separation from Service as follows.

(a) Death or Disability. If the Grantee has a Separation from Service due to the
Grantee’s death or Disability, any unearned Restricted Stock shall become
immediately earned and vested on the date of the death or Disability, as
applicable.

(b) Any other Separation from Service. If the Grantee has a Separation from
Service for any reason other than as specified in subparagraph (a) above, any
Restricted Stock that were not already earned and vested pursuant to the
schedule specified under “Vesting Schedule” in the Notice as of the date of the
Separation from Service shall be immediately canceled as of that date.

 

2



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

The Restricted Stock Award (the “Award”) granted by Zumiez Inc. (the “Company”)
to the Grantee specified in the Notice of Grant of Restricted Stock Award (the
“Notice”) to which these Terms and Conditions of Restricted Stock Award (the
“Terms”) are attached, is subject to the terms and conditions of the Plan, the
Notice, and these Terms. The terms and conditions of the Plan are incorporated
by reference in their entirety into these Terms. Together, the Notice and these
Terms constitute the “Agreement.” A Prospectus describing the Plan has been
delivered and/or made available to the Grantee. The Plan itself is available
upon request. When used in this Agreement, the terms which are defined in the
Plan shall have the meanings given to them in the Plan, as modified herein (if
applicable).

This Award is conditioned upon the Grantee’s acceptance of the provisions set
forth in this Agreement within 30 days after the Agreement is presented to the
Grantee for review. If the Grantee fails to accept the Award within such 30-day
period, the Award shall be null and void, and the Grantee’s rights in the Award
shall immediately terminate without any payment of consideration by the Company.
For purposes this Agreement, any reference to the Company shall include a
reference to any Affiliate.

 

1. Grant of Restricted Stock.

(a) As of the Grant Date set forth in the Notice, the Company grants to the
Grantee the number of shares of Restricted Stock set forth in the Notice.

(b) The Restricted Stock covered by this Award shall become earned and vested in
accordance with the schedule set forth in the Notice, subject to the
requirements of Section 4 (Withholding), Section 6 (Regulatory Restrictions on
the Shares Issued Upon Settlement), and Section 7(m) (Recovery of Compensation)
of this Agreement.

(c) The Grantee may designate a beneficiary to receive payment in connection
with the Restricted Stock in the event of the Grantee’s death in accordance with
the Company’s beneficiary designation procedures, as in effect from time to
time. If the Grantee does not designate a beneficiary, or if the Grantee’s
designated beneficiary does not survive the Grantee, then the Grantee’s
beneficiary will be the Grantee’s estate.

(d) The Grantee shall have no dividend rights until the Restricted Stock becomes
vested.

 

2. Restrictions. Subject to any exceptions set forth in this Agreement, until
such time as the Restricted Stock becomes earned and vested, the Restricted
Stock may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Restricted Stock
shall be wholly ineffective and, if any such attempt is made, the Restricted
Stock will be forfeited by the Grantee and all of the Grantee’s rights to such
Restricted Stock shall immediately terminate without any payment of
consideration by the Company.

 

3. Cancellation of Rights. If any portion of the Restricted Stock fails to
become earned and vested (for example, because the Grantee fails to satisfy the
vesting conditions specified in the Notice prior to a Separation from Service),
then such Restricted Stock shall be immediately forfeited as of the date of such
failure and all of the Grantee’s rights to such Restricted Stock shall
immediately terminate without any payment of consideration by the Company.

 

4. Withholding.

(a) Regardless of any action the Company takes with respect to any or all income
tax, payroll tax or other tax-related withholding (“Tax-Related Items”), the
Grantee acknowledges that the ultimate liability for all Tax-Related Items owed
by the Grantee is and remains the Grantee’s responsibility and that the Company
(i) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
grant or vesting of the Restricted Stock or the subsequent sale of shares of
Common Stock acquired upon vesting; and (ii) does not commit to structure the
terms of the grant or any aspect of the Award to reduce or eliminate the
Grantee’s liability for Tax-Related Items.

 

3



--------------------------------------------------------------------------------

(b) Prior to vesting of the Restricted Stock, the Grantee shall pay or make
adequate arrangements satisfactory to the Company to satisfy all withholding
obligations of the Company. In this regard, the Grantee authorizes the Company
to withhold all applicable Tax-Related Items legally payable by the Grantee from
the Grantee’s wages or other cash compensation paid to the Grantee by the
Company or from proceeds of the sale of the shares of Common Stock.
Alternatively, or in addition, to the extent permissible under applicable law,
the Company may (i) sell or arrange for the sale of shares of Common Stock that
the Grantee acquires to meet the withholding obligation for Tax-Related Items,
and/or (ii) withhold in shares of Common Stock, provided that the Company only
withholds the amount of shares of Common Stock necessary to satisfy the minimum
withholding amount. Finally, the Grantee shall pay to the Company any amount of
Tax-Related Items that the Company may be required to withhold as a result of
the Grantee’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to deliver shares of Common Stock
in connection with any earned and vested Restricted Stock if the Grantee fails
to comply with the Grantee’s obligations in connection with the Tax-Related
Items as described in this Section 4.

 

5. Grantee Representations. The Grantee hereby represents to the Company that
the Grantee has read and fully understands the provisions of this Agreement, the
Prospectus and the Plan, and the Grantee’s decision to participate in the Plan
is completely voluntary. Further, the Grantee acknowledges that the Grantee is
relying solely on his or her own advisors with respect to the tax consequences
of this Award.

 

6. Regulatory Restrictions on the Shares Issued Upon Settlement. Notwithstanding
the other provisions of this Agreement, the Committee shall have the sole
discretion to impose such conditions, restrictions and limitations on the
issuance of shares of Restricted Stock with respect to this Award unless and
until the Committee determines that such issuance complies with (i) any
applicable registration requirements under the Securities Act or the Committee
has determined that an exemption therefrom is available, (ii) any applicable
listing requirement of any stock exchange on which the Stock is listed,
(iii) any applicable Company policy or administrative rules, and (iv) any other
applicable provision of state, federal or foreign law, including foreign
securities laws where applicable.

 

7. Miscellaneous.

(a) Notices. Any notice which either party hereto may be required or permitted
to give to the other shall be in writing and may be delivered personally, by
interoffice mail, by fax, by electronic mail or other electronic means, or via a
postal service, postage prepaid, to such electronic mail or postal address and
directed to such person as the Company may notify the Grantee from time to time;
and to the Grantee at the Grantee’s electronic mail or postal address as shown
on the records of the Company from time to time, or at such other electronic
mail or postal address as the Grantee, by notice to the Company, may designate
in writing from time to time.

(b) Waiver. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.

(c) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof. Any
prior agreements, commitments or negotiations concerning the Award are
superseded.

(d) Binding Effect; Successors. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives. Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington without giving effect to the
principles of conflicts of law, and applicable Federal law.

(f) Arbitration. The Company and the Grantee shall make a good faith attempt to
resolve any and all claims and disputes regarding the Award or the Agreement in
accordance with any dispute resolution adopted by the Company before resorting
to any other dispute resolution procedure. If the claim or dispute is not
resolved in that manner and involves any rights or obligations under the
Agreement, then the claim or dispute will be determined by arbitration in
accordance with the then-current American Arbitration Association (“AAA”)
national rules for the resolution of employment disputes by arbitration, except
as modified herein. The arbitration will be conducted by a sole neutral
arbitrator who has had both training and experience as an arbitrator of employee
compensation matters. If the Company and the Grantee cannot agree on an
arbitrator,

 

4



--------------------------------------------------------------------------------

then the arbitrator will be selected by the AAA applying the criteria in this
provision. Reasonable discovery will be permitted and the arbitrator may decide
any issue as to discovery. The arbitrator may decide any issue as to whether or
as to the extent to which, any dispute is subject to the dispute resolution
provisions of this Section 7(f). The arbitrator may award only relief at law
contemplated under the Agreement and the Plan and the arbitrator may not award
incidental, consequential or punitive damages, attorney’s fees or any form or
equitable relief, to either party. The arbitrator must base the arbitration
award on the provisions of this Section 7(f) and applicable law and must render
the award in writing, including an explanation of the reasons for the award.
Judgment upon the award may be entered by any court having jurisdiction of the
matter, and the decision of the arbitrator will be final and binding. The
statute of limitations applicable to the commencement of a lawsuit will apply to
the commencement of an arbitration. The arbitrator’s fees will be paid in equal
portions by the Company and the Grantee, unless the Company agrees to pay all
such fees.

(g) Venue. Any arbitration, legal or equitable action or any proceeding arising
directly, indirectly, or otherwise in connection with, out of, related to or
from the Agreement, or any provision hereof, shall exclusively be filed and
adjudicated in King County, Washington and no other venue.

(h) Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

(i) Conflicts; Amendment. The provisions of the Plan are incorporated in this
Agreement in their entirety. In the event of any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan shall control. This
Agreement may be amended at any time by the Committee, provided that no
amendment may, without the consent of the Grantee, materially impair the
Grantee’s rights with respect to the Award. The Committee shall have full
authority and discretion, subject only to the terms of the Plan, to decide all
matters relating to the administration or interpretation of the Plan, the Award,
and the Agreement, and all such action by the Committee shall be final,
conclusive, and binding upon the Company and the Grantee.

(j) No Right to Continued Service. Nothing in this Agreement shall confer upon
the Grantee any right to continue in the employ or service of the Company or
affect the right of the Company to terminate the Grantee’s employment or service
at any time.

(k) Further Assurances. The Grantee agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.

(l) Personal Data. By accepting the Award under this Agreement, the Grantee
hereby consents to the Company’s use, dissemination and disclosure of any
information pertaining to the Grantee that the Company determines to be
necessary or desirable for the implementation, administration and management of
the Plan.

(m) Recovery of Compensation. In accordance with Section 3.3 of the Plan, the
Award is subject to the requirements of (i) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder,
(ii) any policies adopted by the Company to implement such requirements, and
(iii) any other compensation recovery policies as may be adopted from time to
time by the Company, all to the extent determined by the Committee in its
discretion to be applicable to the Grantee.

(n) Change in Control. Notwithstanding anything in this Agreement to the
contrary but subject to the provisions of Section 15.3.1(i) of the Plan, if
(A) a Change in Control occurs and (B) on or after the Change in Control and on
or before the first anniversary of the Change in Control either (1) the Grantee
has a Separation from Service by action of the Company or the Grantee’s
employing Subsidiary for any reason other than Cause (excluding due to the
Grantee’s death or Disability) or (2) the Grantee has a Separation from Service
for Good Reason, then any unearned shares of Restricted Stock shall become
immediately earned and vested as of the date of such Separation from Service.

“Cause” shall be defined as that term is defined in the Grantee’s offer letter
or other applicable employment agreement; or, if there is no such definition,
“Cause” means any one or more of the following: (i) the Grantee’s gross neglect
or willful material breach of the Grantee’s principal

 

5



--------------------------------------------------------------------------------

employment responsibilities or duties; (ii) a final judicial adjudication that
the Grantee is guilty of any felony (other than a law, rule or regulation
relating to a traffic violation or other similar offense that has no material
adverse effect on the Company or any of its Subsidiaries); (iii) the Grantee’s
breach of any non-competition or confidentiality covenant between the Grantee
and the Company or any Subsidiary; (iv) fraudulent conduct as determined by a
court of competent jurisdiction in the course of the Grantee’s employment with
the Company or any of its Subsidiaries; or (v) the material breach by the
Grantee of any other obligation which continues uncured for a period of 30 days
after notice thereof by the Company or any of its Subsidiaries.

“Good Reason” shall be defined as that term is defined in the Grantee’s offer
letter or other applicable employment agreement; or, if there is no such
definition, “Good Reason” means the occurrence of any of the following events
without the Grantee’s consent, provided that the Grantee has complied with the
Good Reason Process: (i) a material diminution in the Grantee’s responsibility,
authority or duty; (ii) a material diminution in the Grantee’s base salary
except for across-the-board salary reductions based on the Company and its
Subsidiaries’ financial performance similarly affecting all or substantially all
management employees of the Company and its Subsidiaries; or (iii) the
relocation of the office at which the Grantee was principally employed
immediately prior to a Change in Control to a location more than fifty
(50) miles from the location of such office, or the Grantee being required to be
based anywhere other than such office, except to the extent the Grantee was not
previously assigned to a principal location and except for required travel on
business to an extent substantially consistent with the Grantee’s business
travel obligations at the time of the Change in Control.

“Good Reason Process” means that (i) the Grantee reasonably determines in good
faith that a Good Reason condition has occurred; (ii) the Grantee notifies the
Company and its Subsidiaries in writing of the occurrence of the Good Reason
condition within 60 days of such occurrence; (iii) the Grantee cooperates in
good faith with the Company and its Subsidiaries’ efforts, for a period of not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist following the Cure Period; and (v) the Grantee has a
Separation from Service within 60 days after the end of the Cure Period. If the
Company or its Subsidiaries cures the Good Reason condition during the Cure
Period, and the Grantee has a Separation from Service due to such condition
(notwithstanding its cure), then the Grantee will not be deemed to have had a
Separation from Service for Good Reason.

 

6